Application to amend remittitur granted. Recall of remittitur requested and when returned it will be amended by adding thereto the following: "Upon this appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: The defendants argued that the denial of the motion for a new trial deprived them of due process of law under the Fourteenth Amendment of the Constitution of the United States. This court held that the denial of the motion did not violate any rights guaranteed to the defendants by said provision of the United States Constitution." *Page 930 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 931